Citation Nr: 1607470	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for ischemic heart disease.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to January 1972.  The Veteran died in April 2014, and the appellant, who is his surviving spouse, appears as the substitute claimant.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran's representative filed a request to amend the May 2012 VA Form 9 to include a request for a videoconference hearing.  See April 2014 statement of representative.  The Veteran died in April 2014.  Shortly after, the appellant submitted a request for substitution.  

The RO found the appellant to be the Veteran's surviving spouse for VA compensation purposes, and she has been awarded dependency and indemnity compensation benefits.   See May 2014 rating decision.  Also, the RO characterized the current appeal as a substitution claim in regards to the issues set forth on the cover page.  See March 2015 VA Form 8.  Thus, while an explicit decision regarding substitution is not of record, the appellant's substitution claim has been implicitly granted, and the Board finds no reason to disturb this decision.

Given that there was an outstanding hearing request at the time of the Veteran's death, and given that the appellant is substituting as the claimant, the appellant has a right to the requested hearing before the Board decides this claim.  Since the RO, rather than the Board, schedules the type of hearing that was requested, the Board must remand this claim so a hearing may be scheduled.   38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Please schedule a videoconference hearing for the appellant at the earliest opportunity.  Notify the appellant of the date, time, and location of her hearing.  Ensure that a copy of this notification letter in included in the claims file.   If the appellant fails to report for the hearing or elects not to have a hearing please document that fact in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




